ANDERSON, G. Barry, Justice
(concurring).
I concur in the opinion of the court but write separately because of my concern that we proceed cautiously with the development of the filed rate doctrine.1
I begin this discussion with the cautionary words of Justice Jackson, who observed that administrative agencies have become “a veritable fourth branch of the Government, which has deranged our three-branch legal theories.... ” Fed. Trade Comm’n v. Ruberoid Co., 343 U.S. 470, 487, 72 S.Ct. 800, 96 L.Ed. 1081 (1952) (Jackson, J., dissenting in part). While there have been congressional efforts (and equivalent efforts in Minnesota) to rein in administrative agencies, including the Administrative Procedure Act, Pub.L. No. 79-404, 60 Stat. 237 (1946) (codified as amended in scattered sections of 5 U.S.C.), and the Negotiated Rulemaking Act of 1990, Pub.L. No. 101-648, 104 Stat. 4969 (1990) (codified at 5 U.S.C. §§ 561-70 (2006)), the fact remains that administrative agencies continue to increase in size, power, and scope of authority.
Nonetheless, Minnesota has adopted the filed rate doctrine providing some insulation from litigation in district court for entities, such as Northern States Power (NSP), that are regulated by administrative agencies, such as the Minnesota Public Utilities Commission (MPUC); we have previously recognized that one of the un*295derlying rationales for the filed rate doctrine is a concern over the separation of powers. Hoffman v. N. States Power Co., 764 N.W.2d 34, 42 (Minn.2009) (noting that “the doctrine recognizes that rate-setting is a legislative function and that courts are ‘ill-suited’ to determine the reasonableness of rates established by the agency”); Schermer v. State Farm Fire & Cas. Co., 721 N.W.2d 307, 314 (Minn.2006) (stating that our “precedent recognizfes] that rate-making is a legislative function”). The concurrence and dissent authored by the Chief Justice correctly notes that the Legislature delegated to the MPUC the prescribing and fixing of rates, along with authority to adopt safety standards. Supra at CD-2 (citing Minn.Stat. §§ 216A.05, subd. 1; 216B.16, subd. 5; 216B.03; 216B.029, subd. 1 (2010)).
Clearly, the Legislature has expressly delegated certain authority to the MPUC, and the judiciary must be mindful of that authority when considering claims against entities, like NSP, that are regulated by the MPUC. But disputes arising from common law duties fall within the purview of the judicial branch, and when determining whether the filed rate doctrine bars a plaintiffs claims, we should be cautious about too readily, and perhaps unnecessarily, ceding authority over such claims by reading statutes pertaining to the MPUC and NSP’s tariff in too broad a fashion, invoking separation-of-powers concerns when claims may in fact not be contrary to the tariff or contravene the authority of the MPUC. Here, the tariff does not prescribe one specific manner in which NSP is to deliver electricity. The tariff is broad enough that NSP could arguably deliver electricity and provide services in a manner that is in accord with the tariff, and yet violate common law duties. At the same time, the tariff appears to be expansive enough that NSP can, hypothetically, deliver electricity and provide services in a manner that would not violate the tariff, common law tort duties, or be a nuisance. Accordingly, I do not view the Siewerts’ claims as requesting damages against NSP in a manner that contravenes the tariff, nor do I view their injunctive relief claim for nuisance abatement as requiring NSP to provide services above and beyond the tariff.
The filed rate doctrine is still in fledgling form in Minnesota, having been adopted only four years ago in Schermer, 721 N.W.2d at 317, and this case requires us to further determine the contours of how we should apply the doctrine in this state. An overly expansive reading of the filed rate doctrine, absent legislative direction, creates its own set of separation-of-powers concerns, leading to-, potentially, an invasion of powers delegated to the judicial branch. In my view, based on the current grant of authority by the Legislature to the MPUC, extending the judicially created filed rate doctrine to prohibit courts from considering a request for a temporary injunction or damages for an alleged breach of common law tort duties by an entity regulated by the MPUC, under these facts, would be an unnecessary expansion of the filed rate doctrine. Although the Chief Justice views this approach as “largely eviscerat[ing] the doctrine,” I do not agree that the filed rate doctrine is an exception to the rule of strictly interpreting legislative delegations of authority to administrative agencies and presuming that the Legislature does not intend to abrogate the common law unless it does so by express wording or necessary implication. See CD — 4 n. 2. Instead, when considering the underlying rationales of the filed rate doctrine — separation of powers, comity, justiciability, and nondiscrimination among ratepayers — in determining when to apply the doctrine, I believe that the nature of the claim factors *296into our analysis of whether the claim alters the terms of a tariff and calls into question the reasonableness of the rate, because tariffs and statutes can be interpreted broadly or narrowly. See Satellite Sys., Inc. v. Birch Telecom of Okla., 51 P.3d 585, 588 (Okla.2002) (noting that “[a] presumption favors the preservation of common-law rights” and that courts should look at whether the state legislature has expressed an intent, “either explicitly or implicitly, that the policies supporting a state rate tariff doctrine were intended to abolish a common law ... claim”); cf. Pink Dot, Inc. v. Teleport Commc’ns Grp., 89 Cal.App.4th 407, 107 Cal.Rptr.2d 392, 398 (2001) (noting differences between the federal filed rate doctrine and California’s filed rate doctrine, and concluding that the limitations on California’s doctrine do not preclude some state statutory and common law claims).
In sum, the filed rate doctrine allows us to protect the prerogative of the Legislature to delegate its rate-setting function to state administrative agencies. But, when applying the doctrine, we must not cede authority of the judicial branch in the name of protecting the authority of the legislative branch.

. Although I conclude that the Siewerts' claims properly survived a motion for summary judgment on the basis of the filed rate doctrine, it is important to note that my conclusion and reasoning do not reach the merits of the Siewerts’ claims.